ORDER


PER CURIAM.

Appellant, Mary A. Narez, appeals from a determination of the Labor and Industrial Relations Commission denying her claim for Workers’ Compensation benefits. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings of the motion court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the motion court’s order pursuant to Rule 84.-16(b). A memorandum, solely for the use of the parties here involved, has been provided explaining the reasons for our decision.